Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 11/3/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claims 1 and 8 to include further conditions regarding compounds of Formula 1A and 1B (conditions 4-6 of formula 1A and conditions 4 and 5 of formula 1B).  Applicants amendments do not overcome the prior art rejection to Lee et al. (US 2013/0087776).  Applicants believe that the amendments made to independent claims 1 and 8 exclude Lee et al. since the compounds taught by Lee et al. must have a triphenylene group as variable R1.  However, this is not required given the way claims 1 and 8 are presented.  Lee et al. teaches compounds which have the moiety N-L-R where L is phenylene and R is triphenylene.  In this instance, it is proper to refer to the N-L-R moiety as being a moiety where variable a2 is equal to zero and variable R2 is equal to a substituted C6 aryl group, specifically, a triphenylene substituted phenylene group.  The amendments made to independent claims 1 and 8 do not overcome the prior art rejection to Parham et al. (WO 2017/148564) as described in the modified rejections below (modified due to Applicants amendments).  Parham et al. teaches other compounds which read on the instantly filed claims, for reasons provided in the rejection below.  Additionally, the new provisos to claims 1 and 8 have necessitated a 112(b) rejection for reasons provided below.  Last, Applicants amendments have necessitated further search, which has led to a new prior art rejection, which is described below.
 
Claim Objections
	Claims 1 and 8 are objected to.  It appears that proviso (1)(ii) and proviso (3) are identical as they both require (1) A1 to A3 to each be a benzene group, (2) X1 is O, (3) L3 is a single bond, and (4) R2 is a substituted or unsubstituted C1-C60 heteroaryl group.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Regarding Formula 1A, independent claims 1 and 8 have been amended to now require proviso 4, which states that when A1 to A3 are each a benzene group, X1 is N-(L1)a1-(R1)b1, and R1 is a substituted or unsubstituted aryl group.  Based on proviso 4, variable X1 can ONLY be equal to N-(L1)a1-(R1)b1 when A1 to A3 are each a benzene group.  However, provisos (1)(ii), (1)(iii), (2), (3), and (6) allow for variable X1 to be equal to O, S, or C(R9)(R10) which seems to be prohibited based on how proviso (4) is written.  Proviso (6) specifically has the same conditions as proviso (4) but allows for X1 to be a C(R9)(R10) group, which cannot be permitted given proviso (4).
Claims 1-8 and 10-19 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Regarding Formula 1B, independent claims 1 and 8 have been amended to now require provisos (4) and (5), which state that when A1 to A5 are each a benzene group, X1 is C(R9)(R10) [for proviso (4)] or X2 is C(R11)(R12) [for proviso (5)], and R9 and R10 (or R11 and R12) are bound to each other to form a cyclic group.  Based on provisos 4 and 5, variable X1 can ONLY be equal to C(R9)(R10) or C(R11)(R12) when A1 to A5 are each a benzene group.  However, provisos (1)(i), (1)(ii), (2), and (3) allow for variable X1 to be equal to O or S which seems to be prohibited based on how provisos (4) and (5) are written.  Applicants can overcome this rejection by amending provisos (4) and (5) to “when A1 to A5 are each a benzene group and X1 is C(R9)(R10) [or C(R11)(R12)], variables R9 and R10 are bound to each other to form a cyclic group represented by one of Formulae 7-1 to 7-3”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0087776).
Claim 1: Lee et al. teaches materials which are employed in organic electroluminescent devices.  The materials taught by Lee et al. follow chemical formula (1) as taught in the abstract.  Explicitly taught compounds are disclosed in paragraphs 0027 and 0028.  The compounds taught by Lee et al. are exemplified as being employed as a hole transport material in a hole transport layer of an organic electroluminescent device (examples 6-8 and Table 3).  The organic electroluminescent devices are taught as comprising a cathode, anode, and at least one emitting layers (paragraphs 0128-0131).  Given these teachings, the preparation of an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer between the first electrode and second electrode which includes any one of the explicitly taught compounds of Lee et al. is at once envisaged.  For example, Lee et al. teaches compounds A-285, A-286, A-287, A-314, A-330, and A-332.  Each of these compounds anticipates the limitations of Formula 1A.  As applied to Formula 1A or claim 1, for example, compound A-285, which has the structure 
    PNG
    media_image1.png
    345
    261
    media_image1.png
    Greyscale
, has variable b4 equal to 3, variable b3 equal to 4, variable A1 equal to benzene, all R3 and R4 groups equal to hydrogen, variable a2 is equal to zero, variable L2 is equal to a single bond, variable b2 is equal to 1, variable R2 is equal to a C6 aryl group (phenyl), variable a3 equal to one, variable L3 equal to an unsubstituted phenylene group, variable b6 equal to 3, all variables R6 equal to hydrogen, variable b5 equal to 4 with three R5 groups equal to hydrogen and one R5 group equal to phenyl, rings A2 and A3 are both equal to benzene, variable X1 is equal to N-(L1)a1-(R1)b1 with a1 equal to zero, L1 equal to a single bond, b1 equal to 1 and variable R1 equal to a substitued C6 aryl group (specifically, a triphenylene substituted phenyl group).  The compound above satisfies proviso (4) of claim 1 since a triphenylene substituted phenyl group is a substituted C6 aryl group as recited in proviso (4). The compound above also satisfies proviso (5) with L3 being equal to an unsubstituted C6 carbocyclic group (p-phenylene).  Provisos (1)-(3) and (6) do not apply to the compound shown above.  
Claims 2-4: As stated above, the preparation of an organic electroluminescent device prepared in the manner of device examples 6-8 using any one of the explicitly tuaght compounds of Lee et al. is at once envisaged.  Employing the compound shown above in the hole transport layer anticipates claims 2-4. 
Claim 7: The emission layer in the exemplified devices taught by Lee et al. include an anthracene-based compound (ADN), which satisfies the limitation of claim 7.  
Claim 8: The rejection of claim 1 above is wholly incorporated into the rejection of claim 8 with all variable assignments being the same as recited in claim 1.
Claim 10: In the compound shown above, all variables A1 through A3 are equal to a benzene group, thereby anticipating claim 10.
Claim 11: Claim 11 serves to further limit compounds of Formula 1B, which are not required in order to satisfy claim 8.  For this reason, claim 11 may be properly rejected under Lee et al.
Claims 12 and 13: In the compound shown above, variables L2 and L3 are equal to a benzene group and a single bond, respectively, thereby anticipating claims 12 and 13.
Claims 14-16: In the compound shown above variable R2 is equal to a C6 aryl group (phenyl), thereby anticipating claim 14, formula 5-1 of claim 15, and formula 6-1 of claim 16.
Claim 17: In the compound shown above, all variables R3 through R6 are equal to hydrogen or phenyl.  Variables R7 through R12 are not required to be present.
Claim 18: The compound shown above anticipates formula 1A-3 with all variables being the same as described in claim 1 above.
Claim 19: The compound shown above has variables L2 and L3 equal to a single bond and a benzene group, respectively, thereby anticipating claim 19.

Claims 1, 8, 10-12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO 2017/148564, cited on Applicants information disclosure statement, filed on 2/4/20).  The English language equivalent, US 2019/0088878, also cited on Applicants information disclosure statement, filed on 2/4/20, will be relied upon for citation purposes.
Claim 1: Parham et al. teaches materials which are employed in organic electroluminescent devices.  The materials taught by Parham et al. follow formula (1) as taught in paragraph 0008.  Explicitly taught compounds are disclosed in paragraph 0087.  The compounds taught by Parham et al. are preferably employed as a host/matrix material for a phosphorescent emitter in an emission layer of an organic light emitting device.  The organic electroluminescent devices are taught as comprising an cathode, anode, and at least one emitting layers (paragraph 0098).  Given these teachings, the preparation of an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer between the first electrode and second electrode and comprising an emission layer.  Any one of the explicitly taught compounds of Parham et al. as a host material in said emission layer, is at once envisaged.  For example, Parham et al. teaches the compound 
    PNG
    media_image2.png
    154
    230
    media_image2.png
    Greyscale
(page 40).  As applied to Formula 1A, the above compound has variables A1 through A3 equal to a benzene group, variables b3 through b6 being equal to the maximum number of substituents, all variables R3 through R6 being equal to hydrogen, variable a3 being equal to 0, variable L3 being equal to a single bond, variable X1 being equal to O, variable a1 being equal to one, varaible L2 being equal to a dibenzofuranyl group, variable b2 being equal to 1, and variable R2 being equal to a N-phenyl substituted carbazole group.  The compound above satisfies provisos (1)(ii) and (3) as a N-phenyl-substituted carbazole group is a C12 heteroaryl group which is substituted by a C6 group.  Provisos (1)(i), (1)(iii), (2), and (4)-(6) do not apply to the compound above.
Claim 8: The rejection of claim 1 above is wholly incorporated into the rejection of claim 8 with all variable assignments being the same as described in claim 1.
Claim 10: In the compound shown above, all variables A1 through A3 are equal to a benzene group, thereby anticipating claim 10.
Claim 11: Claim 11 serves to further limit compounds of Formula 1B, which are not required in order to satisfy claim 8.  For this reason, claim 11 may be properly rejected under Parham et al.
Claim 12: In the compound shown above, variable L2 is a dibenzofuran group and variable L3 is a single bond, thereby anticipating claim 12.  
Claims 14 and 15: In the compound shown above, variable R2 is a C18 heteroaryl group which satisfies claim 14, and which also satisfies formula 5-13 of claim 15.
Claim 17: In the compound shown above, all variables R3 through R6 are equal to hydrogen.  Variables R7 through R12 are not required to be present.
Claim 18: The compound shown above anticipates formula 1A-2 with all variables being the same as described in claim 1 above.

Claims 1-4, 8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun et al. (US 2016/0365517, cited on Applicants information disclosure statement).
Claims 1-4: Device example 227 of Mun et al. employs compound P3-3 as a hole transport layer in an organic electroluminescent device comprising an anode, a hole injection layer, said hole transport layer, an emission layer, a hole blocking layer an electron transport layer, and electron injection layer, and a cathode (paragraphs 0256-0261 and table 4).  Compound P3-3 has the structure 
    PNG
    media_image3.png
    163
    256
    media_image3.png
    Greyscale
(page 52).  As applied to Formula 1A, compound P3-3 has variables A1 through A3 equal to a benzene group, variables b3 through b6 being equal to the maximum number of substituents, all variables R3 through R6 being equal to hydrogen, variable a2 being equal to 1, variable L2 equal to phenylene, variable b2 equal to 1, variable R2e equal to phenyl, variable a3 being equal to 1, variable L3 being equal to a phenyl substituted phenylene group, variable X1 being equal to N-(L1)a1-(R1)b1, variable a1 being equal to zero, variable L1 being equal to a single bond, variable b1 being equal to 1, and variable R1 being equal to phenyl.  The compound above satisfies proviso (4) as R1 is an unsubstituted C6 aryl group.  The compound above also satisfies proviso (5) as L3 is a a substituted C6 carbocyclic group. s Provisos (1)-(3), and (6) do not apply to the compound above.
Claim 8: The rejection of claim 1 above is wholly incorporated into the rejection of claim 8 with all variable assignments being the same as described in claim 1.
Claim 10: In the compound shown above, all variables A1 through A3 are equal to a benzene group, thereby anticipating claim 10.
Claim 11: Claim 11 serves to further limit compounds of Formula 1B, which are not required in order to satisfy claim 8.  For this reason, claim 11 may be properly rejected under Mun et al.
Claim 12: In the compound shown above, variable L2 is a benzene group and variable L3 is a phenyl substituted benzene group, thereby anticipating claim 12.  
Claim 13: In the compound shown above, variable L2 is a benzene group and variable L3 is a benzene group substituted with a C6 aryl group, thereby satisfying claim 13.
Claims 14-16: In the compound shown above, variable R2 is a C6 aryl group which satisfies claim 14, and which also satisfies formula 5-1 of claim 15 and formula 6-1 of claim 16.
Claim 17: In the compound shown above, all variables R3 through R6 are equal to hydrogen.  Variables R7 through R12 are not required to be present.
Claim 18: The compound shown above anticipates formula 1A-2 with all variables being the same as described in claim 1 above.
Claim 19: In the compound shown above, variable L2 is a benzene group and variable L3 is a benzene group substituted with a C6 aryl group, thereby satisfying claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0087776) in view of Watanabe et al. (CN 103081154).  A machine translation of this document is included with this Office action.
While Lee et al. does not explicitly teach including a p-dopant in the hole transport region which includes a dopant as recited in claims 5 and 6, it would have been obvious to one having ordinary skill in the art to have included a p-dopant in the hole transport region of the devices taught by Lee et al. given the teachings of Watanabe et al.  Lee et al. and Watanabe et al. are combinable as they are from the same field of endeavor, namely, organic electroluminescent devices.  Watanabe et al. teaches organic electroluminescent devices which include a hole injection layer which comprises a quinone derivative as a dopant or a cyano-group containing compound such as TCNQ (paragraph 0415 of the translation).  Watanabe et al. teaches that by including a dopant in the hole injection layer, hole injecting property is improved and the driving voltage decreases, and the overall efficiency is improved.  For these reasons, it would have been obvious to one having ordinary skill in the art to have included such a dopant material in the hole injection layer taught by Lee et al.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2017/148564) in view of Watanabe et al. (CN 103081154).  A machine translation of this document is included with this Office action.
While Parham et al. does not explicitly teach including a p-dopant in the hole transport region which includes a dopant as recited in claims 5 and 6, it would have been obvious to one having ordinary skill in the art to have included a p-dopant in the hole transport region of the devices taught by Parham et al. given the teachings of Watanabe et al.  Parham et al. and Watanabe et al. are combinable as they are from the same field of endeavor, namely, organic electroluminescent devices.  Watanabe et al. teaches organic electroluminescent devices which include a hole injection layer which comprises a quinone derivative as a dopant or a cyano-group containing compound such as TCNQ (paragraph 0415 of the translation).  Watanabe et al. teaches that by including a dopant in the hole injection layer, hole injecting property is improved and the driving voltage decreases, and the overall efficiency is improved.  For these reasons, it would have been obvious to one having ordinary skill in the art to have included such a dopant material in the hole injection layer taught by Parham et al.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US 2016/0365517) in view of Watanabe et al. (CN 103081154).  A machine translation of this document is included with this Office action.
While Mun et al. does not explicitly teach including a p-dopant in the hole transport region which includes a dopant as recited in claims 5 and 6, it would have been obvious to one having ordinary skill in the art to have included a p-dopant in the hole transport region of the devices taught by Mun et al. given the teachings of Watanabe et al.  Mun et al. and Watanabe et al. are combinable as they are from the same field of endeavor, namely, organic electroluminescent devices.  Watanabe et al. teaches organic electroluminescent devices which include a hole injection layer which comprises a quinone derivative as a dopant or a cyano-group containing compound such as TCNQ (paragraph 0415 of the translation).  Watanabe et al. teaches that by including a dopant in the hole injection layer, hole injecting property is improved and the driving voltage decreases, and the overall efficiency is improved.  For these reasons, it would have been obvious to one having ordinary skill in the art to have included such a dopant material in the hole injection layer taught by Mun et al.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766